 10DECISION&OF NATIONAL.LABOR RELATIONS BOARDguards, professional employees, the yardmaster, head mechanic, shiftforeman, head welder, head pipefitter, head painter, head labor fore-man, head warehouse clerk, head electrician, head boilermaker andsheet metal worker, head carpenter, head operator, head lead burner,head brickmason, and all other supervisors, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]JOSEPH J. MICHALIK,D/B/ASERVICE METAL INDUSTRIESandINTERNA-TIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURAL IM-PLEMENT WORKERS or AMERICA(UAW-CIO).CaseNo. 7-CA-446.September 6, 1951Decision and Order-On May 15, 1951, Trial Examiner Robert E. Mullin issued his-Intermediate Report in the above-entitled proceeding, finding that the-Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and-take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that'no prejudicial error was committed.The.rulings are hereby affirmed .2The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in this,case,3 and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.4'.1 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the-Board has delegated its powers in connection with this proceeding to a three-member.panel[Members Houston,Reynolds,and Styles].2The Respondent moved to dismiss the complaint on .the ground,inter alia,that theUAW-CIO and Its Local 408 had not complied with Section 9 (f) and(g) of the Act inthat they had not furnished an annual financial report to their members.The fact ofcompliance by a labor organization which is required to comply,is a matter for adminis-trative determination and is not litigable by the partiesMoreover,the Board is admin-istratively satisfied thatUAW-CIO anditsLocal 408 were in compliance at least as ofthe time of the issuance of the complaint and all material times thereafter.SeeSunbeamCorporation,94 NLRB 825; Cf.Highland- Park Manufacturing Co., 71Sup. Ct. 489.Under the circumstances,we affirm the Trial Examiner's denial of the motion to dismissthe complaint on this ground.2 The Respondent's request for oral argument is hereby denied, because the record,exceptions,and brief,in our opinion, adequately present the issues and positions of theparties.4In finding that the Respondent independently violated Section 8 (a)' (1) of the Act,we do not rely on the statement of Ruth Young,found by the Examiner in Section IIIE of the Intermediate Report, that rather than`vote for the Union it would be moreadvantageous in the settlement of their grieyagces to form a committee of 4 or 5 employeesthat could meet with management.96 NLRB No. 6. SERVICE METAL INDUSTRIES11OrderUpon the entirA record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Joseph J. Michalik, d/b/aService Metal Industries, his agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America(UAW-CIO), or in any other labor organization of its employees, bydiscriminatorily discharging any of his employees, or by discriminat-ing in any other manner in regard to their hire or tenure of employ-ment or any other term or condition of employment, except to theextent permitted by the proviso to Section 8 (a) (3) of the amendedAct.(b)Refusing, upon request, to bargain collectively with Interna-tional Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America (UAW-CIO), as the exclusive representative ofall his employees except office and clerical employees, guards, sales-men, professional employees, and supervisors.(c) Interrogating his employees as to their union membership, ac-tivities, or sympathies.(d)Threatening his employees with loss of employment or anyother economic reprisal because of their union membership, activities,or sympathies.(e)Taking unilateral action, or dealing directly with individualemployees, in derogation of their bargaining representative, with re-spect to any matter properly the subject of collective bargaining.(f) In any other manner interfering with, restraining, or coercinghis employees in their exercise of their rights of self-organization, toform labor organizations, to join or assist International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America(UAW-CIO), or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities, ex-cept to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employ-ment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Lydia DeDiana immediate and full reinstatement toher former or a-substantially equivalent position without prejudiceto her seniority or other rights and privileges. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole Lydia DeDiana and the employees listed in Ap-pendix A hereof in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy," for any loss of pay they mayhave suffered by reason of the discrimination of the Respondentagainst them.(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due.(d)Upon request, bargain collectively with International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica (UAW-CIO), as the exclusive representative of all the em-ployees in the above-described unit, with respect to rates of pay, wages,hours of employment, and other terms and conditions of employment.(e)Post at his plant in Detroit, Michigan, copies of the notice at-tached hereto and marked "Appendix B." 5 Copies of said notice, tobe furnished by the Regional Director for the Seventh Region, shall,after being duly signed by the-Respondent or his -represelitatiye, beposted by the Respondent immediately upon receipt thereof and main-tained by him for sixty (60) consecutive days thereafter in conspicu-ous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for the Seventh Region, withinten (10) days from the date of this Order, what steps the Respondenthad taken to comply therewith.Appendix ALouise AndersonJune BrownPauline CherryJosephine ClarkWilliam A. DonaheySophie DymkowskiCatherine GleasonMary KapryanMary MarollaOpal ReddickGenevieve RudaJohn SakPauline TowerDonalda VieauxAntoinette VossWalter J. ZakrzewskiJohn-Zielony5In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "A Decision and Order"the words"A Decree of theUnited States Court of Appeals Enforcing." SERVICE METAL INDUSTRIESAppendix BNOTICE TO ALL EMPLOYEESJ3Pursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelationsAct, Ihereby notify my employees that :I WILL NOT discourage membership in INTERNATIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS OFAMERICA (UAW-CIO), or in any other labor organi-zation,by discriminatorily discharging any of my employees,or bydiscriminating in any other manner in regard to their hireor tenure of employment or any terms or conditions of employ-ment, except to the extent permittedby theproviso to Section 8(a) (3) of the amended Act.I WILL NOT interrogate my employees as to their union mem-bership,activities,or sympathies.I WILL NOT threaten any of my employees with loss of employ-ment or any other economic reprisal because of their union mem-bership,activities,or sympathies.I WILL NOT take unilateral action,or deal individually with em-ployees in derogation of their bargaining representative withrespect to any matter properly the subject of collective bargain-ing.I WILL NOT in any other manner interfere with, restrain, orcoerce my employees in the exercise of their rights of self-organi-zation,to form labor organizations,to join or assist INTERNA-TIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OFAMERICA (UAW-CIO), or any otherlabor organization,to bargain collectively through representativesof their own choosing,to engage in mutual aid or protection,or to refrain from any or all of such activities,except to theextent that such right may be affected by an agreement requiringmembership in a labor organizataion as a cpnzlitionof employ-ment, as authorized by Section 8 (a) (3) of the Act.I WILL offerLydiaDeDiana immediate and full reinstatementto her former or substantially equivalent position without prej-udice to any seniority or other rightsand privilegespreviouslyenjoyed,and make herwhole forany loss of pay suffered as aresult of the discrimination against her. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDI WILL make whole each of the following named employees forany loss of pay suffered by themas a resultof the discriminationagainst them :Louise AndersonOpal ReddickJune BrownGenevieve RudaPauline CherryJohn SakJosephine ClarkPauline TowerWilliam A. DonaheyDonalda VieauxSophie DymkowskiAntoinette VossCatherine GleasonWalter ZakrzewskiMary KapryanJohn ZielonyMary MarollaI WILL bargain collectively, upon request, with the above-namedunion as the exclusive representative of all my employees in thebargaining unit described herein with respect to rates of pay,hours of employment, or other conditions of employment.Thebargaining unit is :All employees, except office and clerical employees, guards,salesmen, engineers,professional employees, and supervisors.All my employeesare freeto become, remain, or refrain from be-coming members of the above-named union, or any other labor organi-zation except to the extent that such right may be affected by a lawfulagreement requiring membership in a labor organizationas a con-dition of employment as authorized in Section 8 (a) (3) of the Na-tional LaborRelationsAct. I will not discriminateagainst any em-ployee in regard to the hire or tenure of employment or any term orcondition of employment because of membership in or activity onbehalf of any such labororganization.JOSEPH J. MICHALIK,d/b/aSERVICE METALINDUSTRIESEmployer.By(Representative)(Title)Dated----------------- --This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges duly filed by International Union, United Automobile, Aircraft& Agricultural Implement Workers of America (UAW-CIO), herein called the SERVICE METAL INDUSTRIES15Union (or UAW) ; the General Counsel for the National Labor Relations Board,by the Regional Director for the Seventh Region (Detroit, Michigan), issued acomplaint, dated February 21, 1951. In this complaint it was alleged that bydiscriminatorily discharging an employee on June 8, 1950, locking out 17 em-ployees on December 4, refusing to bargain with the Union, and by other conduct,the Respondent had engagedin and was engaging in unfairlabor practices af-fecting commerce within the meaning of Section 8 (a) (1), (3),and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136, hereincalled the Act.Copies of the charges, the complaint, and notice of hearingwere duly served upon the parties. In his answer, duly filed, the Respondentadmitted certain facts with respect to his business operations but denied thathe was engaged in commerce within the meaning of the Act or that he hadcommitted the alleged unfair labor practices.Pursuant to notice, a hearing was held on March 12, 13, 15, 16, and 17, 1950,at Detroit, Michigan, before the undersigned Trial Examiner duly designatedby the Chief TrialExaminer.The General Counsel and the Respondent wererepresentedby counsel and the Union by an authorized representative.Allparties were afforded opportunity to be heard, to examineand cross-examinewitnesses, and to introduce evidence bearing on the issues.At the outset of the' hearing the Respondent moved to dismissthe complaintupon the following alleged grounds: (1) The Union and its Local 408 hadnot complied with Section 9 (f) and (g) of the Act in that they had not furnishedan annual financial report to their members; (2) the allegations in the com-plaint were without basis in fact; (3) the Regional Office had "prejudged thismatter and had been and was unable to fairly consider the matters involved" ;and (4) in 1950 the Respondent was not subject to the jurisdiction of the Act.After hearing argument of counsel, the undersigned denied the motion.Whenthe Respondent renewed this motion at the close of the case the TrialExaminerreserved ruling thereon.The motion is now denied. The Board : as well as the United States Courtsof Appeals for several of the circuits 8 have held that compliance with Section9 (f), (g), and (h) of the Act is an administrative matter not subject tocollateral attack °Nor is there any merit to the Respondent's second ground,for any opinion or, attitude of the -Regional Office, evenassuming,mrguendo,that 'it was adverse to the-Respondent, would not constitute ran adjudicationor finaldisposition of the issues in this proceeding and would be'irrelevant toa determination by the Trial Examiner as to whether there Iis substantialevidence to support the allegations in the complaint.Cf.N. L: R. B. v. BaltimoreTransit Co.,140 F. 2d 51 (C. A. 4), cert. denied 321 U. S. 795;J:H. Rutter-RexMfg. Co.,86 NLRB 470. Theremainingpoints raised by the Respondent's motionare disposed 'of in the.mannerindicated in the body of this Report.After the receipt of the evidence the undersigned granted an unopposed mo-.-n.I'The GeneralCounseland the attorneysrepresentinghim at thehearing are referred toas the GeneralCounsel ; the National LaborRelations Board as theBoard. .r2MetropolitanLifeInsuranceCo., 91 NLRB 473, footnotes1 and 2,'and cases citedtherein.BY. L. R. B.v. I; F. Sales 'Company,188F. 2d 931 (C. A.6) ; N. L.R. B. V. Wiltse,d/b/a Ann Arbor- Press,188 F. 2d 917 (C. A6) ; N. L R. B. v. Vulcan ForgingCo.,188F. 2d 927 (C. A.6) ; N. L. R. B. v.GreensboroCoca-ColaCo.,180 F. 2d 840 (C. A. 4) ;N. L R. B. v.Red Rock Company,at al.,187 F. 2d 76 (C. A. 5).* Aside from endeavoring to subpena an officerof the UAW,the Respondent made noeffort to prove affirmativelythat the chargingUnion had failed to comply with the provi-sions of Section 9 (f) and (g):. 16DECISIONS,OF NATIONALLABOR AEL'ATIONS BO11RDtominor matters such as names and dates. Opportunity was afforded allparties to argue orally at the close of the hearing.Argument was had by boththe General Counsel and the Respondent.All parties were likewise advised thatthey might file briefs with the Trial Examiner.Subsequent to the hearing, onApril 16, 1951,a brief was received from the Respondent which has been carefullyconsidered by the undersigned.'The Respondent's Motion for a ContinuanceiIShortly before adjournment on the first day of the hearing, counsel for theRespondent requested a week's continuance because he would be engaged in acriminal matter that was set for trial the following morning in the DetroitRecorder's Court.This motion was opposed by the General Counsel, on theground that it was not timely, since no such request had been made to theRegional Office prior to the hearing," and that any postponement would seriouslyinconvenience a large number of witnesses who had already been subpenaed.There being, in the opinion of the Trial Examiner, no proper showing why thehearing should be postponed, Respondent's motion was denied.To afford counselfor the Respondent an opportunity to request a postponement of his case in theRecorder's Court, however, the Trial Examiner then adjourned the hearing until10: 15 a. in. the next day.Upon reconvening at this hour on March 13, theassociate and law partner of counsel for the Respondent appeared at the hearingto state that her brother would be engaged for several days in the trial ofPeople v.Welke inthe Recorder's Court, the presiding judge having refused to permit anydelay in that case.Si}e then asked for a continuance until the conclusion of thelatter trial, stating that she was unprepared to go forward with the Respondent'scase because of unfamiliarity with the issues 7 and because her health no longerpermitted her to engage in active trial work. To afford the Respondent anopportunity to secure other counsel if he so desired, the undersigned then granteda continuance of the hearing until March 15.When the hearing reconvened onthe latter date Miss Davidow appeared on behalf of the Respondent, remainedthroughout the balance of the hearing, and participated fully in the cross-exami-nation of the General Counsel's witnesses, the presentation of the Respondent'scase, and oral argument at the close of the hearing.In the Respondent's brief it is again urged that Mr. Davidow should have hadan opportunity to participate throughout the case and that it was prejudicial todeny his request that the hearing be continued until the end of theWelketrial.3The parties stipulated at the hearing that certain exhibit numbers be reserved for adeposition which the Respondent proposed to submit and an excerpt from a court recordwhich the General.Counsel desired to offer.To afford the parties time to prepare theseexhibits subsequent to the close-of`the hearing,thTrial-Examiner ordered that the recordbe kept open until March 30, 1951,on which date the record would be closed without furtherorder.In due course the exhibits were forwarded to the Trial Examiner and markedwith the appropriate numbers.These exhibits, General Counsel's Exhibit No. 23 andRespondent's Exhibit No. 20, are now received in evidence.On April 3,1951, the General Counsel filed a motion to correct various errors in thetranscript of testimony.Later, the Respondent filed objections to the proposed correc-tions.On May 8, 1951, the Trial Examiner's order to correct the transcript was served onthe parties.The motion of the General Counsel, the objections of the Respondent,and thesubsequent order of the undersigned correcting the transcript have been designated as TrialExaminer's Exhibit 1-A, 1-B, and 1-C, respectively,and are hereby received in evidenceas part of the record."The complaint and notice of hearing were issued on February 21, 1951.The Respond-ent promptly filed both a motion to dismiss the complaint and an answer,on February 27,but at no time prior to the hearing made any request for a continuance.She had,however, signedoboth;.the answer-and the motion to dismiss as-counsel-for theRespondent.° SERVICE METAL INDUSTRIES17Under the circumstances present here, however, and taking into. considerationthe convenience of all the parties, in the opinion of the undersigned, the Respond-ent made a totally inadequate showing in support of the lengthy postponementrequested.Moreover, in view of the objection which counsel has raised anewin her brief it should be noted that Mr. Davidow's problem was entirely of hisown creation.After the 2-day recess which was granted, the General Counselcalled as witnesses Jack La King, docket clerk of the Recorder's Court, andLieutenant Thomas Maxon of the Detroit Police Department. Both crediblytestified, and their testimony was undenied, that in the course of their officialduties they had attended a conference in the Recorder's Court on March 7, 1951,at which the presiding judge asked Mr. Davidow to suggest a trial date for theWelkecase.According to both La King and Maxon, Davidow asked that theWelkecase be set for trial on March 13 and at no time during the conferencementioned to the judge that he was counsel in a Board proceeding that wouldbegin on March 12 or that there was any possibility of a conflict-between the twocases.It is thus apparent that prior to the Board hearing counsel for the Re-spondent himself had made no effort to-prevent the conflict in his schedule whicharose.Upon the entire record in the case, and from his observation of the demeanor ofthe witnesses, the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Joseph J. Michalik,' is an individual doing business as ServiceMetal Industries, with his principal office and only manufacturing plant in De-troit,Michigan, where he is engaged in the manufacture of brass refrigerationfittings and related products.He purchased approximately $150,000 worth ofbrass forging rods in 1949, and approximately $300,000 in 1950, all of which weremade at the Detroit plant of the American Brass Company. Although at thehearing Michalik disclaimed knowledge as to the origin of these supplies, on May17, 1950, the Respondent stipulated in,a representation proceeding' that approxi-mately 100 percent of the brass stock used originated outside the State of Michi-gan.During this same period the Respondent's total sales of finished products in1949 approximated $450,000 and in 1950 were slightly in excess of $639,000.Michalik conceded that over 40 percent of these finished products was shippedto wholesalers, suppliers, and manufacturers located outside the State of Michi-gan."Upon these facts the undersigned concludes and finds that the Respondentis engaged in commerce within the meaning of the Act.N. L. R. B. v. VulcanForgingCo., 188 F. 2d 927 (C. A. 6).I.THE LABOR ORGANIZATIONS INVOLVEDInternational Uniou, United Automobile, Aircraft & Agricultural ImplementWorkers of America (UAW-CIO), and its Local 408, are labor organizationswithin the meaning of the Act, admitting to membership employees of the Re-spondent.s Throughout the transcript Michalik is also referred to as "Mr. Mitchell," the name bywhich he is known to many of his employees.J. J. Michalak, d/b/a Service Metal Industries,Case No. 7-RC-749.10The findings in this paragraph are based upon the testimony of Michalik and upon theconsent-election agreement in Case No. 7-RC-949, which appears as an exhibit in therecord of the instant case. 18DECISIONSOF NATIONALLABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. Sequenceof eventsThe Union began its organizational campaign at the Respondent's plant in De-cember 1949. On May 5, 1950,11 it filed a representation petition with the Boardin a proceeding entitledJ. J. Michalak, d/b/a Service Metal Industries,Case No.7-RC-949.On May 17, the parties executed an agreement for consentelection.Pursuant to this agreement an election was held at the Respondent's plant onJune 2. Out of 67 ballots cast there were 35 votes for the Union, 21 against, and11 challenges.Since no objections to the election were filed and thechallengedballots were insufficient to affect the outcome on the basis of the valid votescounted, on June 13 the Regional Director certified the Union as the exclusiverepresentative of all employees in the unit described in the agreement"On June 8, the Respondent discharged Lydia DeDiana. Thereafter, duringthe weeks subsequent to-the election, union' representatives met' tvith'Mi'chalikon several occasions for the purpose of negotiating a contract.Early in Augustthe UAW called a strike which lasted for about 5 days, and on August 7 theparties entered into a collective bargaining agreement whereby the Respondentrecognized the Union as the exclusive representative of all its employees except"confidential office employees and supervisors." In September certain employeesin the tool and die room petitioned Michalik for a wage increase. Shortly there-after, and before consulting with the Union, he granted a 15-cent per hour raiseto these employees.On December 4, the Union's shop committee met withMichalik to discuss certain grievances.After a conference lasting but a shortwhile Michalik ended the meeting.That evening the Respondent notified allemployees in the production department that there would be no work untilfurther notice.On December 10, the employees went on strike and the Unionposted pickets about the plant area.Approximately 2 weeks later the strikewas settled.B. The period up to and includingthe electionIn the weeks before the election the Respondent manifested a determined op-position to the Union.Michalik's son, Joseph J. Michalik, Jr.," among the repre-sentatives of management," was the most vocal in predicting a difficult future forthe union adherents.About a month before the election he told Antonietta Voss,an employee in the production room, that the Union was "no good," that both sheand her sister (who also worked at the plant) wexe both for the Union and thathis father was planning to discharge them" During thesameperiod in a con-11Unless otherwise noted all events related herein occurred in 1950.127, e. "All employees of the Company,excluding office and clerical employees,guards,salesmen,engineers,professional employees,and supervisors as defined in the Act."32Hereinafter called Michalik, Jr.14As a full-time employee,Michalik,Jr.,was nominally assigned to the tool and dieroom and held no supervisory position.From the record, however,it is plain that heenjoyed great latitude in his activities at the plant and that the rank-and-file employeeshad occasion to consider him "a spokesman...for his father,"as Elroy Merchant,superintendent of the production department at the time,once described him.TheRespondent made no effort to dispel this impression from the minds of his enrpldyees or torepudiate his sort's activities.Indeed, by his own coercive conduct and statements sosimilar to those of Michalik, Jr., the employees had every reason to believe that the fathersanctioned his actions.By the Respondent's failure to repudiate the conduct of Michalik;Jr., related herein,and by accepting the benefits of his activities,the undersigned findsthat the Respondent acquiesced in, ratified, and approved of the conduct of Michalik, Jr.,and in so doing,became responsible for his activities.N. L. it. B.v.Taylor-Colquitt Com-pany, etat., 140 F. 2d 92, 93 (C. A. 4).12Based on the credited,undenied testimony of Antonietta Voss.Michalik,Jr., did nottestify. SERVICE METAL INDUSTRIES19versation with June Brown, another employee, he stated that although he intendedto give the employees a raise, in the event the Union won the election wage ad-justments would have to be made according to its demands. On another occasionshortly before the election he told DeDiana and several other employees duringa noonday lunch period that "any of the girls who joined the Union would befired." 'BAbout a month before the election Foreman John Hosta questionedDonalda Vieaux, an employee, about her union interests and sought to elicit in-formation from her as to those employees in the shop who were active in theUAW organizational drive."Just before the election, the Respondent had Ruth Young, one of his office per-sonnel, read a speech to all the employees on both the morning and afternoonshifts at an assembly in the plant.18 After observing that current difficulties madeit financially impossible to grant the many benefits which the Union claimed theemployees should have, this statement concluded with the suggestion that a com-mittee of the employees meet with Michalik to discuss their problems and thatin this fashion "everyone could be satisfied without bringing the Union into thepicture. . .At present we can make day to day changes necessary. This helpsus all and keeps you getting your pay for a full week." 1°On the night of the election, Michalik expressed himself with extreme bitter-ness when it became clear that the UAW had won. To those present he announcedthat although the Union had won the election it "didn't win much" because heexpected to "close the plant down [and] put a `for sale' sign out in front."Michalik then informed Maggio it would be useless to ask that he sign "any kindof a paper," that he would only tear it up even if this meant going to jail and thathe would rather go out of business than have a union in his plant20C.The discriminatory discharge and layoffs1.The discharge of DeDianaLydia DeDiana began work for the Respondent in 1948 as a punch press oper-ator.While on duty at the plant during the fall of that year she sustained asevere injury to her left hand and was incapacitated for 9 weeks. She receivedcompensation for the time lost and returned to work in December. She had stillnot recovered from the injury, however, and the Respondent's insurance carriermade arrangements for her to receive added medical attention to effect recovery.This continued for many months, under various physicians, the last of whomwas Dr. Charles H. Clifford. From a date in August 1949, until her discharge,DeDiana received physiotherapy treatments under Clifford's direction threetimes a week. In doing so, she customarily left the plant in the middle of theafternoon and the Respondent paid her for the time thus spent. On May 5, 1950,Plant Foreman Joseph J. French informed her that thereafter she would not1°Based on DeDiana's credited, undenied testimony.17Based on Vieaux's credited, undenied testimony.18Michalik testified that the contents of this statement had been suggested by AttorneyLarry R. Davidow.Michalik conceded that he had "probably" read it before Young metwith the employees. In the light of these circumstances it is plain that Young wasacting as an agent of the Respondent in her delivery of this message to the employees.18 The quotation is from the speech, a copy of which appears in the record as an exhibit.20The foregoing is based on the credited, undenied testimony of Pauline Cherry, PhilipMaggio, and Paul Naso as well as the testimony of Michalik himself.Michalik concededthat on this occasion he told the union representatives, "I'd close the place up before Isubmitted."He further testified that in this conversation he told Maggio that he hadexperienced a lot of trouble with unions and anticipated more because of his feeling"that I don't think a tiger changes its stripes." 20DECISIONSOF NATIONALLABOR RELATIONS BOARD'be paid for any shift time lost while receiving further medical treatment.TheRespondent, however;- permitted-her to continue the visits to the doctor's officeduring working hours, three afternoons a week, in accordance with her practiceprior to that date 21 On June 8, 1950, the Respondent discharged her.It is clear that DeDiana played an early and prominent role in the organiza-tional campaign and that the Respondent was well aware of her activities inthis connection. In December 1949, she contacted representatives of the UAWand suggested that they endeavor to organize the Respondent's plant.On Jan-uary 12, 1950, she signed an application for membership in the UAW. There-after, she took part in the Union's campaign and persuaded several of her co-workers to sign application cards.On at least two occasions early in the springof 1950 Michalik told Elroy Merchant, then superintendent of the productiondepartment, that he suspected DeDiana of being a union organizer and askedthat Merchant follow her activities closely ?2 Less than 5 weeks before the, elec-tion, in a conversation with John Hosta, one of the foremen, Michalik referredto DeDiana as the "main instigator" of the union campaign .2' At the electionon June 2, another employee, Pauline Cherry, served as the union observer.This fact, by itself, provoked Michalik, Jr., to ask Cherry why DeDiana had notfilled the position, explaining as he did so that he was under the impression thatDeDiana was the "instigator" of the Union.24 On June 5, Paul Naso, presidentof UAW Local 408, appointed DeDiana chief steward-on the day shift and gaveher a badge denoting that position which she wore while at the plant until herdischarge.In a subsequent meeting with the Respondent that same day, Nasotold Michalik of DeDiana's appointment, along with certain other employees, ona temporary union committee to function in the plant until the employees hadan opportunity to elect members.Michalik took down the names of the em-ployees which Naso had given him and indicated that he would recognize themas a committee.During the course of the conversation, however, he expressedbitter resentment over the arrival of the UAW and stated, "I know all about theUnion . . . they are trying to put me out of business." 25On the morning of June.6, French told DeDiana that any further visitsto her doctor would have to be made after working -hours. Later that sameday,DeDiana asked Michalik if it was true, as French had told her, thatshe could not leave the plant for medical treatment until the end of her shift.Michalik answered in the affirmative. She then told him that it would prob-ably be impossible to change her appointment for the following afternoonbecause in her experience it was difficult to arrange for any treatment at21DeDiana paid for none of the medical assistance which she received in connection withher injury.Insofar as the record indicates,that expense was borne entirely by the insur-ance company which provided coverage for the Respondent under the Michigan Workmen'sCompensation Law.22This finding is based on the credited testimony of Merchant who impressed the under-signed as an honest and convincing witness.22This finding is based on the credited testimony of Hosta.24 This finding is based on the credited,undenied testimony of Cherry.21The findings as to the conversation at this meeting are based on the credited,undeniedtestimony of Maso.Michalik's general denials that he knew of DeDiana's union member-ship or that he ever told anyone before the election that she was active in the UAW werenot convincing.His testimony in this connection was both contradictory and evasive.At one point he denied ever knowing that DeDiana was active in the Union. Later, hetestified that in December lie saw her picketing his plant and assumed at the time that shewas a member.Still later,Michalik stated that in September,at a hearing before theMichigan Unemployment Compensation Commission, he learned that DeDiana was a unionmember.When confronted with his testimony at this hearing he conceded that before thecompensation commission he had testified that after the election and before her dischargehe had seen Diana wearing her chief steward's badge SERVICE METALINDUSTRIES21Clifford's office after 4 p. in.Michalik replied that in that event she couldkeep the scheduled appointment but that all subsequent appointments wouldhave to be made so as to eliminate the necessity of leaving the plant duringworking hours28Early on the afternoon of June 7, DeDiana told Frenchthat she would have to leave at 3 p. in. to keep an appointment at Dr. Clifford'soffice.French made no reply." Shortly thereafter, DeDiana punched outand kept her scheduled appointment.When DeDiana reported for work ,the following morning French told herthat she had been discharged for leaving the plant without permission.De-Diana protested that in talking with Michalik she had received his permis-sion, but French stated that regardless of any such conversation she wasnot going to work.DeDiana then left the plant.Later that morning, shereturned with Maggio, as representative of the UAW, to protest her dis-charge at a meeting with Michalik and French, but the latter refused to re-consider the dismissal.Contentions of the Parties and Concluding FindingsThe General Counsel alleges that the sole motivation for DeDiana's dis-charge was her prominence in union affairs. This is denied by the Respondentillhis answer,wherein it is averred that DeDiana was dismissed for violatingan order not to leave the plant until the workday was over and for falselyrepresenting that to receive medical treatment it was necessary for her toleavb the shop before the end of her shift.The Respondent's contention that he discharged DeDiana because of anunauthorized departure from the plant is not supported by the record. It isclear, and the undersigned finds, that DeDiana's visit to Clifford's office wasnot without permission, for Michalik told her on June 6 that she could keepher appointment on the following afternoon, although he wanted her tomake other arrangements for subsequent visits.Moreover, on the afternoonof June 7, French did not forbid DeDiana to leave the plant for the medicalvisit.Indeed, it appears that when she notified him of her plans to leavework early that afternoon he made no response and gave no indication of dis-agreement.Since the plant owner had already granted her permission it wascertainly reasonable for her to infer from French's silence that he had noobjections.28Consequently, the undersigned concludes and finds that thereis no substance to the Respondent's claim that DeDiana had been insubordinateon June 7, and that French discharged her for that reason.The Respondent's charge that DeDiana had misrepresented the need for leav-ing the plant early was based, apparently, upon the fact that on June 6 she.hadtoldMichalik that it was necessary to be at the doctor's office no later than4 p. in.According to DeDiana, she made this statement because Clifford's nurse20The findings as to this conversation are based on the credited testimony of DeDiana,who impressed the undersigned as an honest and truthful witness.Her testimony in thisconnection was corroborated by the credible testimony of Louise Anderson,an employeewho was in Michalik's office on another matter at the time of his conversation withDeDiana.Michalik could not recall whether or not he gave her permission to keep theappointmenton June 7.27This finding is based on DeDiana's credited testimony.At the hearing French at firsttestified that on this occasion he insisted that DeDiana go to Clifford's office after workinghours.Later,however, upon being confronted with testimony he had given before theMichigan Unemployment Compensation Commission,French conceded that he had saidnothing in reply to DeDiana's remark.28This is especially true in view of the fact that after May 5, whpn French told herthat she would not thereafter be paid for time spent on visits to Clifford's office, he hadnever objected when she continued the treatments at the customary hour on her own time.974176-52-vol. 96-3 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad told her that his office wanted no appointments after that hour. The Re-spondent endeavored to prove that DeDiana could have gone later and Frenchtestified that shortly before her discharge he told her that the plant bookkeeperhad found,in checking with the doctor,that it was possible for DeDiana toreceive treatments as late as 5:30 p. in. The Respondent did not call thebookkeeper as a witness but Clifford,who was called by the Respondent, cor-roborated DeDiana R9According to Clifford,because the nurse who adminis-tered the physiotherapy treatments left his office at 4:30 p. in, "except [in]special circumstances,we like to have [the patients]in at four o'clock."Hefurther testified that at this time approximately 99 percent of his physiotherapypatients came before that hour and only an occasional case came any later inthe day.In the light of this testimony it is apparent that there was no mis-representation on DeDiana's part in her conversation with Michalik.The Respondent also sought to establish that at the time of her dischargeDeDiana was no longer in need of medical assistance.Thus, French testifiedthat at some time prior to her discharge the plant bookkeeper had found, uponinquiring at Clifford's office, that further treatments in her case were unneces-sary.While it is clear that by this time DeDiana had experienced markedimprovement,her recovery was still incomplete,as Clifford's testimony amplyproves.According to the doctor, early in May he told DeDiana that althoughthe use of her injured hand was more important than continued physiotherapyhe suggested that she could continue to be treated at his office.Clifford ex-plained that he made this suggestion not only because DeDiana was still receiv-ing some benefit from the treatments, but because she still had some residuallimitation of function in her fingers.He testified that with such patients it washis practice either to continue treatment or to offer treatment as long as possi-ble in order to limit the liability of the insurance company by which he wasretained.Finally, the Respondent had urged a further ground for DeDiana's dischargein a notice to its employees on the matter and in proceedings before the MichiganUnemployment Compensation Commission.30 This alleged added reason wasthat DeDiana had sought to obtain a false certificate from Clifford concerningher health in order to procure a leave of absence from the plant.No testimonywas offered at the hearing before the undersigned that would substantiate thisallegation.Clifford testified that in May,DeDiana had asked for a note on hergeneral health to substantiate a request for a leave of absence and that he hadtold her at that time that since he was treating her for a specific injury sucha statement could only be supplied by her family doctor.He further testifiedthat there was nothing unusual about DeDiana's request, that he considered itroutine and that there was "nothing false about it." 31Upon consideration of the foregoing facts, particularly Michalik's pronouncedhostilityto the UAW,the Respondent's knowledge of Delliiana's prominence inthe union movement,the abruptness of her discharge and the unconvincingreasons advanced to explain it, the undersigned concludes and finds that thereal reason for her summary dismissal was DeDiana's union activities.2.The conference on December 4 and the ensuing shutdownOn the afternoon of December 4, the union shop committee met with Michalikto discuss several grievances filed during the preceding weeks.After the parties°Dr. Clifford impressed the undersigned as a completely frank and credible witness.° The case before the State agency was still undecided at the time of the hearing inthe instant proceeding.21The quotation is from Clifford's testimony. SERVICE METAL INDUSTRIES23had given brief consideration to one grievance the shop committee asked thatMichalik turn to another which involved the complaint of an employee whom hehad transferred from the afternoon to the morning shift.The committee mem-bers contended that in so doing Michalik had disregarded the seniority provi-sions of their contract and asked that he reconsider the matter.This sugges-tion greatly ired Michalik who told the committee that he did not need theirhelp in operating his plant and that rather than accept their suggestions hewould close the shop and "put an auction sign out in front." Upon makingthis remark, he turned to his daughter, Frances Michalik, a member of his office,staff,and ordered her to "call Western Union and send . . . everybody a tele-gram stating there would be no work until further notice."Maggio then asked{Michalik whether he intended to close the tool and die room and was told that,it "was none of his business, that they weren't in the Union."When Maggieendeavored to return the discussion to the grievance in question, Michalik re-fused with the statement, "Absolutely, no.You have heard my decision."Withthis,Michalik terminated the meeting and the committee departed 'Michalikthen notifie( his employees, with the exception of those in the tool and die room,that effective December 5 there would be no work for employees in the productiondepartment until further notice.'On December 9 the Union voted to initiate a strike at the Respondent's planton the following morning. Pickets were stationed at the plant the next day andthe strike continued until about December 22. On December 12 a representativeof the Michigan State Mediation Service brought the parties together at a meeting:in which he made an unsuccessful attempt to settle the differences out of whichthe strike arose.At the outset of the meeting Attorney Larry R. Davidow toldthe union committee that the Respondent's representatives would not discuss anygrievances unless the picket line was removed that evening.Kasperowicz, oneof the members of the union committee present, credibly testified that Davidowstated that "If we didn't remove our picket line by the 13th . . . the follow-ing morning, . . . they would lock the plant and we could keep our griev-ances as souvenirs of a plant we closed down." 3'When the Union rejected this'demand and refused to remove the picket line the meeting ended. Later, othermeetings were held and shortly before Christmas the strike was settled.Thesettlement agreement provided, among other things, for a 1k, cent raise for allhourly classified employees and that the Respondent would not discipline any-one as a result of the strike.Contentions of the Parties and Concluding FindingsThe General Counsel alleges that the shutdown of the production departmenthourly classified employees and that the Respondent would not discipline any-m The foregoing findings in this paragraph are based upon the credited,undenied testi-mony of Pauline Cherry, Louise Anderson, Thaddius Kasperowicz, and Maggio.Michalikconceded that "I did say that [I] would close the shop down by sending telegrams tothe people and laying them off."His testimony as to the manner in which the meeting;was concluded did not differ materially from that of the union representatives present.According to Michalik,he was excited at the time,and the meeting ended when "I justtold then, I just didn't want to discuss [the grievances]anymore and they can go do asthey please."Michalik could not recall whether he mentioned the tool and die room to,.the committee.31Michalik conceded that as soon as the meeting ended he dictated such a notice to-theproduction employees on the afternoon shift.Later in the day he dispatched a similarmes§age by telegram to the employees on the morning shift." Kasperowicz'testimony was undenied and was corroborated by that of Cherry, Maggio—and in part by the testimony of Michalik.Davidow did not testify at the hearing. Ih a:deposition which he filed as an exhibit subsequent to the hearing,however, he, did'not men-tion this testimony of the above-named witnesses or question its accuracy. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther union activities by Michalik's employees.' In the Respondent's answer, onthe other hand, it is averred that he resorted to the layoff at this time only toeffect a reorganization.There is little evidence in the record to support the Respondent's contentionthat the production department at the plant was closed for several days on andafter December 5, solely to permit a reorganization of the department that wouldimprove its efficiency.Michalik testified that at the meeting on December 4,because he was angered by "too much interference" and "too much grievances,"he told the committee he was laying everyone off "until I have a chance to thinkabout it" and "to rearrange and schedule my production different."Michalik'stestimony as to just what was done to reschedule and rearrange production dur-ing the period immediately after December 4 was extremely vague.He testifiedat one point that on December 5 and 6 he rearranged machines in the plant andspent some time "thinking about" 86 how he could more efficiently utilize hisequipment and personnel. Later, however, he conceded that apart from possiblyhaving disconnected the power from some of the equipment he could not recallhaving moved any specific machine in the plant during the period from Decem-ber 4 until the strikebegan. 88It is clear that Michalik's closing of the plant was precipitate and that hemade the decision to do so without consulting any of his supervisorial or man-agerial staff and without giving them any advance notice.Hosta, foreman onthe afternoon shift, credibly testified that he first learned of the decision about 5p. in. on December 4, when Michalik handed him a layoff notice addressed to allemployees on Hosta's shift.Harvey C. Charbonneau, the plant industrial engi-neer who handled the planning and scheduling of work as well as the purchase ofsupplies and materials, credibly testified that he first learned of the layoff whenhe came to his office on the morning of December 5 and found the plant deserted.At the time of the shutdown there was no shortage of either orders or stock.Charbonneau testified that the Respondent then had a 4- to 5-month backlog oforders, and a 2- to 3-week supply of materials.Further, according to Charbon-neau, when the plant reopened there was no change in the methods of productionor of scheduling production, .in the type of goods produced, or in the work per-formed by the employees in the production department.In view of (a) Michahk's threat to close his plant rather than accept thesuggestionsof the union committee; (b) his order, given immediately there-after, that the production employees be notified that there would be no workuntil further notice ; (c) the fact that layoff notices were then dispatched to theseworkers ; and (d) the insubstantial character of the explanation for the shut-down offered by the Respondent at the hearing, the undersigned concludes andfinds that on and after December 5 the Respondent locked out and refused toemploy 17 of his production employees 87 for a period of several days because oftheir membership in and activities on behalf of the Union. In doing so, theRespondent discriminated with regard to their hire and tenure of employmentin order to discourage membership in a labor organization, in violation of Section'8 (a) (3) of the Act, and thereby interfered with, restrained, and coerced his8, The quotations in this paragraph are from Michalik's testimony.36 Four of the production department employees, Louise Anderson, John Zielony, WalterZakrzewski,and Chester Hardy were recalled on December 7 and worked until December 9.The tool and die makers remained at work until the strike began.Michalik conceded thatthroughout the period in question none of -these employees was used to move or rearrangeany of the machinery or equipment. The four production employees recalled were engagedsolely on the completion of a customer's order and the tool and die workers continued attheir regular jobs.87 The names of these employees are listedin Appendix A. SERVICE METAL INDUSTRIES25employees in the exercise of the rights guaranteed them by Section 7 of the Act,in violation of Section 8 (a) (1) thereof.Cf. ScottPaper Box Company,81NLRB 535, 544;E. C. Brown Company,81 NLRB 140, enforced, 184 F. 2d 820(C. A. 2);N. L. R. B. v. Crow Bar CoalCo., 141 F. 2d 317, 318 (C. A. 10).D. The refusal to bargain1.The appropriate unitThe complaint alleged that all employees of the Respondent, excluding officeand clerical employees, guards, salesmen, engineers, professional employees, andsupervisors, constitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (a) and (b) of the Act. This is denied in theanswer wherein it is averred that the plant is divided into a production depart-ment and a tool and die room and that each should be a separate unit.The Respondent's attack on the unit alleged by the General Counsel to beappropriate is untimely and without substance. In May 1950, the Respondentstipulated in an agreement for consent election that such a unit would be appro-priate.e8Subsequent to the election of June 2, and after the Union had beencertified by the Regional Director as the exclusive representative of all theemployees in the unit previously agreed upon by the parties as appropriate, theRespondent entered into a contract with the Union covering all of his employees,including those in the tool and die room and excepting only "confidential officeemployees and supervisors."At the time of the election there were approxi-mately 68 employees in the plant, about 15 engaged in the tool and dieroom andthe rest in the production department.,"Michalik testified that the work of thethe room had no connection with the production department but he conceded thatthe work of the tool makers was interrelated with activities in the rest of theplant.It is apparent from the record, however, that the interests of the em-ployees in the tool and die room lay with those of the production employees andthat on this ground alone the tool and die-making employees could properly havebeen included in the over-all unit.Cf.Duro Metal Products Company,73 NLRB368;The Chase-Shawmutt Company,71NLRB 610;John Deere HarvesterWorks,44 NLRB 335, 340. In this case, however, the Respondent not only agreedin May that the tool and die-making employees were properly a part of a plant-wide unit, over a period of months he bargained with the Union on that basis andin August signed a contract in which they were among the employees covered.Insofar as the record indicates, it was not until the hearing in this case that theRespondent raised any question as to the appropriateness of the unit involved.In the light of the foregoing there is plainly no merit to the Respondent's belatedattack on the appropriateness of the unit proposed by the General Counsel.2.The Respondent's violations of Section 8 (a) (5) of the ActThe complaint alleged that the Respondent refused to recognize the Unionas the exclusive representative of his employees in the tool and die room.The record supports this allegation.Michalik conceded that on about Sep-tember 22, the tool and die workers petitioned him for a raise, that shortlythereafter he granted these employees a 15-cent per hour increase, and that this88According to the credited, undenied testimony of Maggio, it was only at the insistenceof the Respondent that the tool and die employees were included in the unit agreed uponat that time.a" In December 1950 the Respondent sold its die-making equipment and discontinued itstool and die room. The complaint did not allege, nor did the General Counsel urge, thatthin action constituted an unfair labor practice in connection with the lockout discussedabe we. 26DECISIONSOF NATIONALLABOR RELATIONS BOARD.action was taken without consulting any representative of the Union.More-over,Michalik's concession to the petitioning employees was made after theUnion had sent the Respondent a 60-day notice that it desired to reopen thecontract and bargain for a plant-wide wage increase applicable to all em-ployees in the unit.The Respondent's unilateral action here was, as the GeneralCounsel contends, a violation of Section 8 (a) (5) of the Act.United States!Gypsum Company,94 NLRB 112;Dixie Culvert Mfg.Co., 87 NLRB 554, 555;1V.L. R. B. v. Crompton-Highland Mills,337 U. S. 217. Later, on December 46when Michalik refused even to discuss with the union committee the questionof whether he would lay off the tool and die employees on the ground that they-were not union members, he manifested a continuing determination not tofulfill his statutory duty to bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriate unit and thus violated SectionS (a) (5). It was likewise a violation of the same section of the Act whenon December 12 the Respondent, through his counsel, demanded the immediateremoval of the UAW picket line at the plant as a condition precedent to any-further bargaining with the Union. Since by their picketing the employeeswere engaged in protected concerted activity the Respondent could not requirethem to forfeit their right to do so before the Respondent, in turn, fulfilledhis statutory obligation to meet with the Union. Cf.N. L. R. B. v. DaltonTelephone Company,187 F. 2d 811 (C. A. 5). Finally, by his threats to closethe plant made on June 2 and December 4, his declaration to the union repre-sentatives on the latter date that he alone, without any further consultationwith the Union, would determine the working conditions in the plant, and hisimplementation of this statement by shutting down the production department,Michalik evinced a determined refusal to meet his obligation to bargain withthe majority representative of his employees and by such conduct violated See-tion 8 (a) (5) of the Act.E. Conclusions as to interference, restraint, and coercionThe undersigned has found that prior to the election, Joseph J. Michalik, Jr.,while acting as an agent of the Respondent, on one occasion informed an em-ployee that she was known as a union adherent and that her discharge wasbeing considered, on a second occasion told another employee that althoughraises for the plant personnel were in the offing, if the Union won the electionwage adjustments would have to be made in accord with its demands, andon a third occasion told several of the production workers that those who joinedthe Union would be discharged.During the same period Foreman Hosta inter-rogated Donalda Vieaux as to her union sympathies and sought to learn fromher the names of those employees active in the organizational movement. Itis well settled that Such conduct by the Respondent or his agents was violativeof Section 8 (a) (1) of the Act.Salant & Salant, Incoorporated,92 NLRB 343;Standard-Coosa-Thatcher Company,85 NLRB 1358;Meier & Frank Company,Inc.,89 NLRB 1016. Similarly, Michalik, Sr., violated the same section of theAct with his statements on June 2 and December 4 to the effect that he wouldclose the plant before he would either sign a collective bargaining agreement orbargain with the Union over grievances.Salant & Salant, Incorporated, ibid.Further, in the light of the threats to discharge union adherents and to closethe plant if the Union won, it was likewise a violation of Section 8 (a) (1)for the Respondent, through his agent, Ruth Young, to tell his employees onthe eve of the representation election that rather than vote for the Union itwould be more advantageous in the settlement of their grievances to form acommittee of four or five employees that could meet with management. J. J. SERVICE METAL INDUSTRIES27'Newberry Company,88 NLRB 947, 956. Cf.Queen City ValveCo., 93 NLRB1576.Finally, the Respondent interfered with, restrained, and coerced his em-ployees in the exercise of their rights guaranteed in Section 7 of the Act, when-Attorney Davidow told the union committee on December 12 that the Respondent'would close down his business unless the UAW immediately discontinued its-picketing at the plant.Cf.Old Town Shoe Company,91 NLRB 240.Contrary to the contention urged in the Respondent's brief, such conduct asthat related above is not protected by Section 8 (c) of the Act. The impliedthreat of reprisal for adherence to the Union so manifest in the remarks of`Michalik, his son, and his counsel, referred to above, are plainly beyond the'immunization of "views, argument, or opinion" intended by Section 8 (c).-Salant & Salant, Incorporated, ibid.; Andrews Company,87 NLRB 379. Nor canthe interrogation of an employee by Foreman Hosta, as related above, be dis-missed asprivileged conduct.As the Board stated inStandard-Coosa-ThatcherCompany, ibid.,"Interrogation cannot be considered an expression of views,arguments, or opinion, within the meaning of that provision [Section 8 (c) ]....Moreover, the purpose of that section is to permit an employer to express_his views, not to license him to extract those of his employees."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with the operations describedin SectionI,above, havea close,intimate, and substantial relation to trade, traffic, and commerceamong theseveral States, and tend to lead to labordisputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in the unfair labor practicesset forth above, the Trial Examiner willrecommendthat theRespondent ceaseand desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Thus, it will be recommended that the Respondent offer Lydia DeDiana im-mediate and full reinstatement to her former or substantially equivalent posi-tion90 and make her whole for any loss of pay she may have suffered by reasonof the Respondent's discrimination against her by payment to her of a sum ofmoney equal to that which she normally would have earned as wages from thedate of her discharge to the date of the Respondent's offer of reinstatement, lessher net earnings during said period." Further,itwill be recommended thatthe Respondent remedy its discrimination against the employees listed in Ap-pendix A hereof by making them whole for any loss of pay that they may havesuffered by reason of the Respondent's discrimination against them from De-cember 5 to and including December 9, 1950.'" The Chase National Bank of theCity of New York, San Juan,Puerto Rico,Branch,65NLRB 827.41CrossettLumber Company,8 NLRB 440.Her loss ofpay shallbe computed on thebasis of each separate calendarquarter or portion thereofduring the period from theRespondent's discriminatoryaction to the date of a proper offer of reinstatement.Thequarterly periods shall begin withthe first day of January, April, July,and October.Lossof pay shall be determinedby deductingfrom a sum equalto that whichshe would nor-mally have earned for each such quarter or portion thereof,her net earnings,if any, in anyotheremployment during that period.Earnings in one particular quarter shall have noeffect uponthe back-pay liability for any other quarter.F.W. Woolworth Company,90NLRB 289.42 Since the employees went out on strike on December 10, and upon conclusion of thestrike were recalled as work became available, it will not be recommendedthat theyreceiveany back payfor the periodsubsequent to December 9. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill also be recommended that the Respondent, upon reasonable request,make available to the Board and its agents all payroll and other records perti-nent to an analysis of the amount due as back pay.Since the violations of the Act which the Respondent committed are per-suasively related to other unfair labor practices proscribed by the Act, and thedanger of their commission in the future is to be anticipated from the Re-spondent's conduct in the past, the preventive purposes of the Act will be-thwarted unless the order is coextensive with the threat. In order, therefore,tomake more effective the interdependent guaranties of Section 7, to preventa recurrence of unfair labor practices, and thereby minimize industrial strifewhich burdens and obstructs commerce, and thus effectuate the policies of theAct, it will be recommended that the Respondent cease and desist from in-fringing in any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entire record of thecase, the undersigned makes the following :CONCLUSIONS OF LAw1. InternationalUnion,United Automobile, Aircraft & Agricultural Im-plement Workers of America (UAW-CIO), and its Local 408, are labor organi-zations within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8(a) (1) of the Act.3.By discriminating in regard to the hire and tenure of employment of LydiaDeDiana and of those employees listed in Appendix A hereof, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) and (1) of the Act.4.All employees of the Respondent, excluding office and clerical employees,guards, salesmen, engineers, professional employees, and supervisors as definedin the Act, constitute, and at all times material herein have constituted, a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.5.International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America (UAW-CIO), was, on June 2, 1950, and has been, at alltimes material since, the exclusive representative of all the employees in theunit above described for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act.6.By stating on June 2, 1950, and thereafter, that he would close his plant'before he would sign a contract with the aforesaid Union, by refusing to recognizethe Union as the exclusive representative of his tool and die room employees,by unilaterally granting wage increases to his employees, and by stating that hewould not bargain with the Union until it removed a picket line before his plant,the Respondent' has refused to bargain collectively with the said Union in viola-tion of Section 8 (a) (5) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]